Name: Commission Regulation (EEC) No 3192/87 of 26 October 1987 re-establishing the levying of customs duties on articles of apparel and clothing accessories, falling within subheading 39.07 B V ex d), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 27 . 10 . 87 Official Journal of the European Communities No L 304/ 19 COMMISSION REGULATION (EEC) No 3192/87 of 26 October 1987 re-establishing the levying of customs duties on articles of apparel and clothing accessories , falling within subheading 39.07 B V ex d), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply Whereas, in the case of articles of apparel and clothing accessories falling within subheading 39.07 B V ex d), originating in Hong Kong, the individual ceiling was fixed at 4 400 000 ECU ; whereas, on 20 October 1987, imports of these products into the Community origina ­ ting in Hong Kong reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Hong Kong, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, HAS ADOPTED THIS REGULATION : whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countires or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : Article 1 As from 30 October 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Hong Kong : Order No CCT heading No and NIMEXE-code Description y 10.0485 39.07 BV ex d) (39.07-45) Articles of apparel and clothing accessories Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1987 For the Commission COCKFIELD Vice-President (&gt;) OJ No L 373 , 31 . 12 . 1986, p. 1 .